Citation Nr: 0601180	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for diverticulitis (claimed 
as ulcers).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The claimant served in the Massachusetts Army National Guard 
from September 1949 to July 1952.  No periods of active duty 
or active duty for training have been verified.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Providence, Rhode Island, which denied service connection for 
diverticulitis (claimed as ulcers).

In October 1999 the claimant submitted a statement requesting 
a hearing at the RO with a hearing officer.  He was informed 
by letter that a hearing was scheduled for June 29, 2005.  
The record reflects that the claimant failed to report for 
that hearing.    


FINDINGS OF FACT

Diverticulitis is not of service origin or related to any 
incident in service.  


CONCLUSION OF LAW

Diverticulitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004), 38 C.F.R. § 3.159(b) (2005).  
Failure to comply with notice elements (2), (3), or (4), is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), the RO sent the claimant a VCAA 
letter in February 2002 which advised him of what information 
and evidence was necessary to establish entitlement to 
service connection.  

With regard to elements (2) and (3), the February 2002 VCAA 
letter notified the claimant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help him get such things as medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  

Finally, with respect to element (4), the February 2002 VCAA 
letter requested that the claimant submit information 
describing any additional evidence he wanted VA to secure in 
his behalf.  The letter also informed the claimant that he 
could obtain these records himself and send them to VA, and 
provided information as to where and when such evidence 
should be submitted.  Additionally, 38 C.F.R. § 3.159(b) was 
included in the Pertinent Laws; Regulations; Rating Schedule 
Provisions section of the September 2002 supplemental 
statement of the case (SSOC).  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
notice was given after the AOJ adjudication of the claim on 
appeal.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
that regard, VCAA notice was provided prior to the transfer 
of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds all required notice was given.  See Mayfield.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The claimant's service medical records have not been 
associated with the claims file.  The RO has made numerous 
unsuccessful attempts to obtain these records.  A November 
2004 Memorandum from a Military Records Specialist outlines 
formal findings on the availability of the claimant's 
records.  The Memorandum states that the service records are 
unavailable, all procedures to obtain such records had been 
attempted, and further attempts would be futile.  In 
addition, the claims file includes an August 2003 response 
from the National Personnel Records Center (NPRC) indicating 
that no records had been found, and an August 2004 response 
from the Massachusetts Adjutant General's Office (AGO) 
indicating that no records had been found.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  There is no competent evidence of a link between 
current gastrointestinal disability and a qualifying period 
of service, thus, an examination is not warranted.  

There is no reasonable possibility that further assistance 
would aid the claimant in substantiating his claim.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


II.  Factual Background

While the claimant's service medical records are unavailable, 
an enlistment record and a report of separation have been 
associated with the claims file.  Both documents note the 
reason for separation to be physical disability, not in the 
line of duty.  Neither document specifically names this 
physical disability.  

The claimant submitted hospital records from Morton Hospital.  
He reported that his doctors were deceased.  The hospital 
records first give a diagnosis of minor diverticulosis of 
sigmoid with area of narrowing of midsigmoid in March 1979, 
when the claimant underwent a sigmoidoscopy.  In giving a 
history at this treatment the claimant made no mention of 
ulcers or service, nor did the physician give an opinion as 
to etiology of the diverticulosis.  

In September 1999 both a fellow National Guardsman and the 
claimant's brother submitted letters stating that the 
claimant developed an ulcer between September 1949 and July 
1952.  Also in September 1999 the claimant submitted a letter 
signed by him and his wife, stating that his medical records 
were unavailable because his doctors were deceased.  

In his October 1999 substantive appeal (Form 9) the claimant 
attributed his ulcer to worrying about being activated and 
going to Korea.  


III.  Legal Analysis

In light of the absence of service medical records in this 
case, the Board has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d).  

Thus, the definitional statute makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training.  The Court has held 
that this statute, in effect, means that an individual who 
has served only on active duty for training must establish a 
service connected disability in order to achieve veteran 
status and to be entitled to compensation.  Furthermore, 
unless a claimant has established status as a veteran, 
neither the presumption of soundness nor the presumption of 
aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Nor is the claimant entitled to the benefit 
of the legal presumptions pertaining to service connection 
for certain diseases and disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 
474, 478 (1991).  

Active duty for training is full time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training 
includes duty (other than full time duty) performed by a 
member of the National Guard of any state under 38 U.S.C.A. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of the law.  38 C.F.R. § 3.6(d)(4).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  In the current case, there is no 
verification of active duty, active duty for training, or 
inactive duty training.  The claimant has also not reported 
any specific period of active duty for training or inactive 
duty training when the ulcer was discovered.

Even if the claimant did have a verified period of active 
duty for training, service connection has not been 
established.  In regard to the first element, there is no 
current medical diagnosis of diverticulitis or ulcers.  The 
only medical record in the claims file gives a diagnosis of 
diverticulosis in March 1979.  The veteran has not reported 
any relevant symptoms since the 1970's.  The requirement that 
there be a current disability means that there must be 
evidence of the disability at the time of the current claim, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  In the absence of a current 
disability, the service connection claim must fail.  

In addition, the second element has not been satisfied as 
there is no record of an injury in service.  Although the 
claimant himself, his brother, and a fellow National 
Guardsman have claimed that the claimant developed an ulcer 
between September 1949 and July 1952, as laypersons, they are 
not competent to report a diagnosis.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Even accepting their report as 
competent evidence, it does not state that an ulcer had its 
onset during a period of active duty for training, but only 
during the period when the claimant was enrolled in the 
National Guard.

In regard to the third element, no nexus has been established 
between diverticulitis and service.  The March 1979 hospital 
report makes no mention of etiology of the claimant's 
condition.  While the claimant himself has made the claim of 
service connection, as a layperson he is not competent to 
express an opinion as to medical causation, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Also, the fact that the record does not reflect the claimant 
making complaints regarding, or seeking treatment for his 
diverticulitis until almost 20 years after service, weighs 
against the finding of a nexus between the current condition 
and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).

There is no competent evidence that the claimant has 
established veteran status so as to be entitled to benefits, 
or that he has met the elements of a successful service 
connection claim, thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for diverticulitis (claimed 
as ulcers) is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


